
	
		II
		110th CONGRESS
		1st Session
		S. 1036
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Brownback (for
			 himself, Ms. Landrieu,
			 Mr. Allard, Mr.
			 Bunning, Mr. Burr,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mrs. Dole,
			 Mr. Domenici, Mr. Ensign, Mr.
			 Enzi, Mr. Graham,
			 Mr. Grassley, Mr. Hagel, Mr.
			 Inhofe, Mr. Kyl,
			 Mr. Lott, Mr.
			 McCain, Mr. Martinez,
			 Mr. Sessions, Mr. Thomas, Mr.
			 Thune, Mr. Vitter, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  prohibit human cloning.
	
	
		1.Short titleThis Act may be cited as the
			 Human Cloning Prohibition Act of
			 2007.
		2.Prohibition on human cloningPart H of title IV of the
			 Public Health Service Act
			 (42 U.S.C.
			 289 et seq.) is amended by adding at the end the
			 following:
			
				498D.Prohibition on human cloning
					(a)DefinitionsIn this section:
						(1)Human cloningThe term human cloning means
				human asexual reproduction, accomplished by introducing nuclear material from
				one or more human somatic cells into a fertilized or unfertilized oocyte whose
				nuclear material has been removed or inactivated so as to produce a living
				organism (at any stage of development) that is genetically virtually identical
				to an existing or previously existing human organism.
						(2)Asexual reproductionThe term asexual reproduction
				means reproduction not initiated by the union of oocyte and sperm.
						(3)Somatic cellThe term somatic cell means a
				diploid cell (having a complete set of chromosomes) obtained or derived from a
				living or deceased human body at any stage of development.
						(b)ProhibitionIt shall be unlawful for any person or
				entity, public or private, in or affecting interstate commerce,
				knowingly—
						(1)to perform or attempt to perform human
				cloning;
						(2)to participate in an attempt to perform
				human cloning; or
						(3)to ship or receive for any purpose an
				embryo produced by human cloning or any product derived from such
				embryo.
						(c)ImportationIt shall be unlawful for any person or
				entity, public or private, knowingly to import for any purpose an embryo
				produced by human cloning.
					(d)Penalties
						(1)Criminal penaltyAny person or entity that violates this
				section shall be fined or imprisoned for not more than 10 years, or
				both.
						(2)Civil penaltyAny person or entity that violates any
				provision of this section shall be subject to, in the case of a violation that
				involves the derivation of a pecuniary gain, a civil penalty of not less than
				$1,000,000 and not more than an amount equal to the amount of the gross gain
				multiplied by 2, if that amount is greater than $1,000,000.
						(e)Scientific researchNothing in this section restricts areas of
				scientific research not specifically prohibited by this section, including
				research in the use of nuclear transfer or other cloning techniques to produce
				molecules, DNA, cells other than human embryos, tissues, organs, plants, or
				animals other than
				humans.
					.
		3.Study by Government Accountability
			 Office
			(a)In generalThe Government Accountability Office shall
			 conduct a study to assess the need for amendment of the prohibition on human
			 cloning, as defined in
			 section
			 498D(a) of the Public Health
			 Service Act, as added by section 2, which study should
			 include—
				(1)a discussion of new developments in medical
			 technology concerning human cloning and somatic cell nuclear transfer, the need
			 (if any) for somatic cell nuclear transfer to produce medical advances, current
			 public attitudes and prevailing ethical views concerning the use of somatic
			 cell nuclear transfer, and potential legal implications of research in somatic
			 cell nuclear transfer; and
				(2)a review of any technological developments
			 that may require that technical changes be made to
			 section
			 498D of the Public Health
			 Service Act.
				(b)ReportThe Government Accountability Office shall
			 transmit to Congress, not later than 4 years after the date of enactment of
			 this Act, a report containing the findings and conclusions of its study,
			 together with recommendations for any legislation or administrative actions
			 which it considers appropriate.
			
